FILED
                              NOT FOR PUBLICATION                           OCT 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JIANWEI ZHANG,                                    No. 13-70587

               Petitioner,                        Agency No. A088-196-605

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Jianwei Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Zhang’s
request for oral argument.
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies in the record regarding Zhang’s work and educational

history, whose work unit Zhang and his wife visited to apply for a birth permit, and

the inconsistency regarding when Zhang’s wife was dismissed from work. See id.

at 1048 (adverse credibility determination was reasonable under the “totality of

circumstances”). Zhang’s explanations do not compel the contrary result. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In light of this conclusion, we

reject Zhang’s contention that his testimony alone was sufficient to meet his

burden of proof.

      Substantial evidence also supports the agency’s finding that Zhang failed to

corroborate his claim. See Ren v. Holder, 648 F.3d 1079, 1094 (9th Cir. 2011)

(evidence did not compel the conclusion that petitioner met his burden of proof).

We reject Zhang’s contention that corroboration should not be required because he

did not have it and could not obtain it. See Shrestha, 590 F.3d at 1047 (explaining

under the REAL ID Act the court may not reverse the agency’s finding that


                                          2                                     13-70587
petitioner should corroborate his claims unless “a reasonable trier of fact is

compelled to conclude that such corroborating evidence is unavailable”).

      Thus, Zhang’s asylum and withholding of removal claims fail.

      Finally, Zhang’s CAT claim also fails because it is based on the same

testimony that the agency found not credible, and Zhang does not point to any

other evidence in the record that compels the finding it is more likely than not he

would be tortured by or with the consent or acquiescence of the Chinese

government. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           3                                     13-70587